COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00292-CV


TIM BRANDON                                                        APPELLANT

                                       V.

WELLS FARGO BANK WALLACE                                           APPELLEES
HALL, INDIVIDUALLY AMIA
BECKER, INDIVIDUALLY CRYSTAL
CASTILLO, INDIVIDUALLY


                                   ------------

          FROM THE 141ST DISTRICT COURT OF TARRANT COUNTY

                                   ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                   ------------

      On November 19, 2012, we notified appellant that his brief did not comply

with rules of appellate procedure 9.4(h) and 38.1(a)–(k) and local rules 1.A and

1.A(8). We gave appellant until November 29, 2012, to file an amended brief that

complied with these rules and informed him that failure to do so might result in


      1
      See Tex. R. App. P. 47.4.
striking the brief he had filed, waiver of noncomplying points, or dismissal of the

appeal. See Tex. R. App. P. 38.8(a), 38.9(a), 42.3.

        On December 11, 2012, we notified appellant that because his amended

brief had not been filed, we would dismiss the appeal for want of prosecution

unless, on or before December 21, 2012, he or any party desiring to continue the

appeal filed with the court a motion reasonably explaining the failure to file his

amended brief and the need for an extension. See Tex. R. App. P. 38.8(a)(1),

42.3.    Having received no response, we dismiss the appeal for want of

prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).

        Appellant shall pay all costs of this appeal, for which let execution issue.



                                                      PER CURIAM

PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DELIVERED: January 17, 2013




                                       2